Title: From George Washington to Henry Knox, 9 August 1798
From: Washington, George
To: Knox, Henry


Private 
My Dear SirMount Vernon 9th Augt 1798  
Your letter of the 29th Ulto has filled my mind with disquietude, and perplexity in the extreme; but I will say nothing in reply, intentionally, that shall give you a moments pain.
Indeed from the tenor of your letter, it would seem as if nothing I could say, now, would be of any avail—after the open, candid and I think friendly communications in my letter of the 16th of July, assigning reasons for what had been done which could not, I conceive, be construed into a supposed inferiority on your part by me; but as there are some things in your letter which appear to have originated in a misconception of circumstances, justice to myself makes it necessary to explain.
When I observe then, that the first knowledge I had of my own Appointment—nay, the first intimation that such a measure was in contemplation, was contained in a News-paper, as a complete Act of the President & Senate—accompanied with a few lines from the Secretary of War of equal date (4th of July) informing me that he should be the bearer of my Commission, and the President’s Instructions to make some, but does not say what, arrangements. When with this information, I was left from the receipt thereof, until the arrival of the Secretary on the night of the 11th with sensations occasioned thereby—easier to conceive than describe. and when upon his arrival I was presented with a pending Bill for augmenting the Army of the U. States, and informed at the same time that Congress would (as it actually did) adjourn the Monday following (16th)—What was to be done? My earnest

desire, often repeated, was, that Congress could be prevailed on, circumstanced as things were, to vest a Power in the President to make Appointments in the recess of the Senate, rather than precipitate the Organization of the Army, that time might be allowed for a deliberate & harmonious consultation in the arrangement, (of the General Officers at least); and I offered to attend in Philadelphia myself, & send for Colo. Hamilton and you to meet me there, for this very desirable purpose: I even hastened—precipitately—Mr McHenry’s return, in hopes he might be back in time to accomplish this object: guarding however against the failure.
Under this statement which you will find correct, how was it possible for me, who had never in the remotest degree, directly nor indirectly, interfered in any matter of Government since I left the Chair of it, to have consulted you, previously to the nomination of the General Officers? and if giving in your name without, in the manner it was handed to the President (which seemed to be the result of necessity, proceeding from causes which have been communicated) is considered as a wound to your feelings, might I not complain upon ground equally strong & hurtful to mine? brought as I was, without the least intimation, before the Public, after it had been Officially announced to the world, and I hope, believed, that my Soul panted for rest; and that the first wish of my heart was to spend the remnant of a life worn down with cares; in ease & contemplation? But left as I was by this act without an alternative, or a very disagreeable one, I passed it over in silence, from a conviction that if affairs are in the alarming state they are represented to be, that it was not a time to complain, or stand upon punctilios.
So soon as my nomination as Commander in Chief had been given in by the President—to which (according to Mr McHenry’s account) he was induced to do without consulting me, by the urgency of his friends: I was inundated with letters, describing the crisis and the expediency of my accepting the Command. Through the same channels—and from information I had no cause to distrust, no doubt remained on my mind that Colo. Hamilton was designated Second in command and first if I should decline acceptance, by the Federal characters of Congress; whence alone anything like a public sentiment relative thereto, could be deduced. On this authority the Paragraph which you quoted from my letter, was founded. I pretend to no other knowledge of the ⟨business⟩.

The moment I had resolved to accept the Command, with the reservations mentioned in my letter to the President—now before the Public—my first care was to look for Coadjutors with whom I could be happy; and on whom I could place entire confidence, a second thought was not necessary for this, in the Majr Generals for the Augmented Army; but to arrange them with an attention to the various views the subject presented, was not easy.
In a free & candid strain, I frankly declared to you in my last, the principle, and the only principle, which operated in the arrangement of Genl Pinckney; but as I was more concise on this head as it related to Colo. Hamilton, I will ask your patience while I detail the reasons which prevailed in his case. 1. Having already informed you of the evidence (as given to me) of the public wish that he should be second in command, if I accepted; and first, if I did not; it is unnecessary to repeat it. 2. Considering that the Military establishment of this Country was about to take a new form, & to commence as it were de novo, without particular regard to an Army which had been disbanded near fourteen years, I conceived that the President in the choice of Officers, & arrangement of them, would pay as much attention to circumstances, as to former rank. Not supposing then, that the latter would be viewed in so serious a light as appears by your letter, I shall readily acknowledge that I had recourse to no old resolves of Congress, nor did I recollect any, that would apply to the case. 3. I might, in some measure, have been led into this belief from what happened in consequence of the Insurrection in 1794. There you will recollect, that Genl Lee—who had never been more than a Colo. in the army of the U.S.—was put over the heads of Mifflin, Irvine, Morgan and Hand, all of whom had been General Officers in the said Service; Not because he was Governor of Virginia, for the moment he crossed the Potomac, which he was obliged to do to get at the Insurgents, his Office & powers as Governor ceased. 4—The same communications of the wishes that, Colo. Hamilton might be second in command, conveyed intimations also, that from his situation & prospects, having a large family & no certain dependence but his Profession, which was lucrative, something, as nearly adequate as the case would admit, ought to be offered to induce his acceptance; & the 2d rank was proposed. 5. although his services during the War were not rendered in the grade of a General Officer, yet his opportunities & experience, could not be short of

those that did. and 6. adding these to the important trusts reposed in him, in various Civil walks of life, he will be found I trust upon as high ground as most men in the U. States.
I do not know that these explanations will afford you any satisfaction, or produce any change in your determination, but it was just to myself to make them. If there has been any management in the business, it has been concealed from me. I have had no agency therein, nor have I conceived a thought on the subject that has not been disclosed to you with the utmost sincerity & frankness of heart. And notwithstanding the insinuations wch are implied in your letter, of the viscissitudes of friendship, & the inconstancy of mine, I will pronounce with decision, that it ever has been—still is, and notwithstanding the unkindness of the charges—ever will be (for aught I know to the contrary) warm and sincere.
I earnestly wished on account of that friendship, as well as on the score of Military talents, to have had the assistance of you & Colo. Hamilton in the arduous contest with which we are threatned: I wish it still and devoutly, as well on public, as on private account; for dissentions of this sort will have an unhappy effect among the friends of Government, while it will be sweet consolation to the French partisans, and food for their ⟨Bins⟩.
Lengthy as this letter is, I must ask leave to make an observation on the following passage in yours, which I hope, inadvertently escaped you. Speaking of Genl Officers you say, if &ca “New England which must furnish the majority of the Army if one shall be raised, will be without a Major General or have the junr one. Whether they will possess such a sense of inferiority as to bear such a state of things patiently, and whether their zeal & confidence will thereby be excited time will discover.” I hope in God that at no time, much less the present when everything sacred & dear is threatned that local distinctions; & little jealousies, will be done away. If the arrangement should go into complete effect New England (Massachusetts alone), ⟨one⟩ of three Major Generals, & three Brigadiers, for the augmented Army, would have two ⟨illegible⟩ of each, and from New Jersey ⟨& Pennsylvania south⟩ward, there are four out of Six. What distribution more equal could be made with the strictest eye to locality, or Geographical refinement; and may it not be asked, what advantage would a State, or States derive from the Senior, more than the junr Major General, equal priviledges being attaching to all, on the same establishment? except

that the Senior in the usual rotine has the best chance of being Commander in chief.
I will now close my letter, spun to an infinitely greater length than I expected when I began, with a solemn declaration, that if such powers as I suggested in the early part of this letter had (as I think they ought, under the circumstances of the case) been given to the President, and the consequent meeting had taken place in Philadelphia, I should have been perfectly satisfied with any arrangement that would have produced harmony & Content; for nothing could be farther from my wish than to see you in a degraded point of view. How the Commissions are dated, I know not. I am, as I ever have been, My dear Sir Your sincere friend, & Affectionate Servt

Go: Washington

